Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 09/12/2019.
Claims 1-19 are pending.

Priority
2.	This application is a Continuation of 15/230,607 (Patent US 10528622), which was filed on 08/08/2016, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 12/04/2020, 01/02/2020 and 09/12/2019 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,528,622. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent US 10528622
Instant Application 16569254
Claim 1:
A method for providing background music of a display apparatus, the method comprising:

    reproducing content including a background music, on the display apparatus;

    based on receiving a user command for activating a music identification mode obtaining from the background music, an audio parameter corresponding to the background music while the music identification mode is being activated;

    transmitting the audio parameter to an external source;

     obtaining information about the background music based on the audio parameter, from the external source; and

       displaying a screen including the obtained information about the background music, on the display apparatus.
Claim 1:
A method for providing a content of a display apparatus, the method comprising:

based on a user command for executing a content recognition mode being received, 





   transmitting the obtained data to an external source;





    obtaining information corresponding to the content based on the data from the external source; and






Claim 10:
A display apparatus comprising: 

    a display; 
    a communicator;

   an input unit configured to receive a user command; and a controller configured to:

    control.the display to.display content including a background music, based on receiving, through the input unit, a user command for activating a music identification mode, obtain from the background music, an audio parameter corresponding to the background music while the music identification mode is being activated,

   control the communicator to transmit the audio parameter to an external source,


    obtain information about the background music based on the audio parameter from the external source, and

     control the display to display a screen including the obtained information about the background music.
Claim 10:
A display apparatus comprising: a display; a communicator;

an input unit configured to receive a user command; and a controller configured to:



    based on receiving, through the input unit, a user command for executing a content recognition mode, obtain a data corresponding to a content, reproduced on the display, in the content recognition mode,












    obtain information corresponding to the content based on the data from the external source, and



   control the display to display a result UI corresponding to the obtained information.
Claim 19:
A background music providing system comprising:
   an external apparatus; and
   a display apparatus configured to:

    reproduce content including a background music, based on receiving a user command 

   transmit the audio parameter to an external source,

   obtain information about the background music based on the audio parameter, from the external source,

    display a screen including the obtained information about the music, and

    transmit the obtained information to the external apparatus, wherein the external apparatus is configured to display a music album list that includes the background music based on the transmitted information on the background music.
Claim 19:
A background music providing system comprising: an external apparatus; and

a display apparatus configured to:

    based on receiving a user command for executing a content recognition mode, obtain 



    transmit the obtained data to an external source, 



    obtain information corresponding to the content based on the data, from the external source,





     display a result UI corresponding to the obtained information, and 





Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8-15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugiyama (US 20100070057) in view of Luo et al (US 20120316660).
Claim 1:
	Sugiyama implicitly discloses  a method for providing a content of a display apparatus, the method comprising: based on a user command for executing a content recognition mode being received, obtaining a data corresponding to the content, reproduced on the display apparatus, in the content recognition mode [Sugiyama: Par 7 (automatically identifying or inferring background music based on an image’s metadata)]. Sugiyama discloses transmitting the obtained data to an external source [Sugiyama: Par 40-42 (getting background music from a server)]. Sugiyama discloses obtaining information corresponding to the content based on the data from the external source [Sugiyama: Par 40-42 (getting background music from a server)]. Sugiyama discloses displaying a result UI corresponding to the obtained information on the display apparatus [Sugiyama: Par 41 and 42 (getting background from a server and displaying it)].
	Sugiyama implicitly discloses the concept of executing a content recognition mode or content identification mode. Luo discloses executing a content recognition mode or content identification mode to activate data retrieval based on metadata of the original content [Luo: Par 43-44 (“one or more modalities for making inference”)].
	Both references (Sugiyama and Luo) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Sugiyama and Luo before him/her, to modify the system of Sugiyama with the teaching of Luo in order to infer content data [Luo: Par 43-44].
Claim 2:
	The combined teachings of Sugiyama and Luo disclose transmitting the obtained information to an external apparatus [Sugiyama: Par 40]; and displaying, by the external apparatus, a list that includes the content based on the transmitted information [Sugiyama: Par 40-41].
Claim 3:
	The combined teachings of Sugiyama and Luo disclose reproducing, by the external apparatus, the content included in the list, based on a reproduction command being input through the list [Sugiyama: Par 40-41 (playing the background music) and claim 10 (list)].
Claim 4:
Sugiyama and Luo disclose wherein the obtaining the data comprises: extracting a feature for the content from the content; and storing the extracted feature [Sugiyama: Par 40-41 (extracting music and playing the background music)].
Claim 5:
	The combined teachings of Sugiyama and Luo disclose wherein the obtaining the information comprises: transmitting the feature to a content recognition server; and receiving the information, from the content recognition server [Sugiyama: Par 40-41 (extracting music from a server and playing the background music)].
Claim 6:
	The combined teachings of Sugiyama and Luo disclose wherein the content includes a plurality of background music pieces, and the obtaining the information comprises preferentially obtaining the information on a background music piece reproduced at a time when a content recognition command for obtaining the information is received, from the plurality of background music pieces [Sugiyama: Par 40-41 (extracting music from a server and playing the background music)].
Claim 8:
	The combined teachings of Sugiyama and Luo disclose generating a list that includes the content based on the obtained information, and transmitting the list to an external apparatus [Sugiyama: Claim 10 and par 40-41].
Claim 9:
	The combined teachings of Sugiyama and Luo disclose reproducing, by the display apparatus, the content received from an external content server, the content corresponding to the  [Sugiyama: Par 40-41 (extracting music from a server and playing the background music)].
Claims 10-15:
Claims 10-15 are essentially the same as claims 1-6 except that they set forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above.
Claims 17-18:
Claims 17-18 are essentially the same as claims 8-9 except that they set forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above.
Claim 19:
Claim 19 is essentially the same as claim 1 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.

8.	Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugiyama (US 20100070057) in view of Luo et al (US 20120316660) and further in view of Perlmuter (8185445).
Claim 7:
The combined teachings of Sagiyama, Luo and Perlmuter suggest temporarily displaying, on a part of a screen of the display apparatus, a guide message informing that the background music is identifiable by the external apparatus, in response to the information on the background music being transmitted to the external apparatus [Perlmuter: Col 2, lines 44-54, col 12, lines 47-50 and col 14, lines 20-29].
Three references (Sagiyama, Luo and Perlmuter) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information retrieval. It would have been obvious to one of ordinary skill in the art at the time the invention was made, Sagiyama, Luo and Perlmuter before him/her, to modify the system of Sagiyama and Luo with the teaching of Perlmuter in order to automatically provide background music [Col 2, lines 43-67 through col 3, lines 1-67].
Claim 16:
Claim 16 is essentially the same as claim 7 except that it sets forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
07/15/2021

/HUNG D LE/Primary Examiner, Art Unit 2161